DETAILED ACTION

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William E. Gallagher on January 20, 2021.

The application has been amended as follows: 

1. (Currently Amended) An absorbent product comprising a topsheet, a backsheet, and an absorbent core, the absorbent core comprising an absorbent structure comprising a nonwoven acquisition stratum comprising enrobeable fibers overlying a storage stratum comprising an open cell HIPE foam, wherein a [[smooth]] transition zone is exhibited between the acquisition stratum and the storage stratum, wherein the transition zone exhibits a slope that is negative on a plot having the Position in microns on an X axis wherein the bottom of the substrate is plotted closest to the origin and top is plotted furthest away and wherein the NMR signal is on the Y axis when analyzed using the Kinetics and ID Liquid Distribution by NMR-MOUSE test protocol, after the second of two 0.5ml fluid insults over two 5 minute test periods.   

Allowable Subject Matter
Claims 1-8 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest an absorbent product including an absorbent structure having a nonwoven acquisition stratum comprising enrobeable fibers overlying a storage stratum comprising an open cell HIPE foam where a zone between the acquisition stratum and the storage stratum exhibits a slope that is negative on a plot having the Position in microns on an X axis wherein the bottom of the substrate is plotted closest to the origin and top is plotted furthest away and wherein the NMR signal is on the Y axis when analyzed using the Kinetics and ID Liquid Distribution by NMR-MOUSE test protocol, after the second of two 0.5ml fluid insults over two 5 minute test periods.   
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781